I am of the opinion the bill should have been dismissed by the circuit judge as requested in the answer filed and, upon this appeal by plaintiffs, we should make such disposition of the case. But it is said that no defendant is complaining of the decree. That is the origin of much bad law and I cannot join in making the opinion of Mr. Justice STARR a precedent for future guidance.
A judgment at law of 10 years standing, upon which execution has issued, levy upon land made, sale had, with no redemption, and deed executed, cannot be set aside or reduced in amount by the court in the absence of fraud in obtaining the judgment. There was no fraud in obtaining the judgment and no power in the court to re-adjudicate the case and pass upon subsequent rights of third parties acquiring interests thereunder.
The decree was a nullity and should be reversed and the bill should be dismissed, without costs.
CHANDLER and SHARPE, JJ., concurred with WIEST, J. *Page 536